            Case 1:19-cv-01793-SCJ Document 26 Filed 04/14/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

BRYAN GALES,                             ) CIVIL ACTION
                                         ) NO. 1:19-cv-01793-SCJ
Plaintiff,                               )
                                         )
       vs.                               )
                                         )
NORTHSIDE HOSPITAL, INC.,                )
                                         )
Defendant.                               )

       Notice is hereby given that the parties have reached a settlement in this case.

Plaintiff respectfully requests that this Court allow sixty (60) days within which to

complete the settlement, during which time Plaintiff requests the Court to retain

jurisdiction over this matter until fully resolved and final dismissal paperwork may

be filed.

Dated: April 14, 2020

                                       Respectfully submitted,


                                       s/Marques J. Carter
                                       Marques J. Carter
                                       Georgia Bar No. 105133
                                       Law Office of Marques J. Carter, LLC
                                       3400 Chapel Hill Road, Suite 100
                                       Douglasville GA 30135
                                       (888) 332-7252
                                       (866) 842-3303 (fax)
                                          1
        Case 1:19-cv-01793-SCJ Document 26 Filed 04/14/20 Page 2 of 3




                                     MCarter@ThompsonConsumerLaw.com
                                     Attorney for Plaintiff




        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     Respectfully submitted,

                                     s/Marques J. Carter
                                     Marques J. Carter
                                     Georgia Bar No. 105133
                                     Law Office of Marques J. Carter, LLC
                                     3400 Chapel Hill Road, Suite 100
                                     Douglasville GA 30135
                                     (888) 332-7252
                                     (866) 842-3303 (fax)
                                     mcarter@ThompsonConsumerLaw.com
                                     Attorney for Plaintiff




                                       2
         Case 1:19-cv-01793-SCJ Document 26 Filed 04/14/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically served the foregoing using

the CM/ECF system which will automatically send e-mail notification of such filing

to the all attorneys of record:

                                             s/Marques J. Carter
                                             Marques J. Carter




                                         3
